Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1-5, 7-9 and 11-21 are pending in the application.  Claims 7-9 and 11-21 are withdrawn from consideration as directed to non-elected invention.  Claims 1-5 are being examined.

Election/Restrictions
Applicant’s election without traverse of Invention Group I (Claims 1-5) in the reply filed on 3/9/21 is acknowledged.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 4 is objected to because of the following informalities: 
As to claim 4 – “a pressurizing element” should read --the pressurizing element-- since the limitation was previously established in claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

The following limitations are unclear:
As to claim 4, lines 4 and 6, is unclear to the examiner whether “the material” refers to material being held in “a material supply chamber” recited in line 2 of claim 4 or “material received under pressure” recited in claim 1 and whether these “material” refers to the same or different materials.  For examination purpose, the limitation is treated as the same such that a material recited in claim 4 line 2 is treated as “the material” for the remainder of this office action.
Claim 5 is rejected based on dependency.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,224,180 to Pham-Van-Diep et al. (hereafter Pham-Van-Diep).
Pham-Van-Diep was cited in applicant’s IDS filed on 2/28/19.

As to claim 1, Pham-Van-Diep teaches the invention as claimed including an atomized deposition system [jet soldering system 10, Fig 1; col 2, lines 48-65] comprising:
a deposition nozzle [cartridge (device) 24, Figs. 1, 4-5 and corresponding text] for receiving material under pressure [receives pressurized material 108 in cartridge 24 via gas delivery system 34, Figs. 1 and 4-5; col 3, lines 10-13; col 5, lines 39-44 and 48-51], the deposition nozzle including a nozzle tip for the material to exit the deposition nozzle [orifice defining structure 26 and orifice 132 in orifice plate 138, Figs. 1, 4 and 7; col. 3, line 20-26; col. 6, lines 59-61; col. 8, lines 42-47];

an actuation element in communication with the material in the deposition nozzle to allow movement of the material out of the deposition nozzle though the nozzle tip [vibration device 28 applying acoustic energy to molten solder stream for release by orifice defining structure and orifice; col. 3, lines 3-9; Figs. 1 and 5-6; col 6, lines 32-64]; and
a controller to control the heating element [controller 44, Fig. 1; col. 3, lines 1-2; col. 12, lines 4-12; col. 6, lines 21-28; a thermocouple is integrated with device 60 which is coupled to the controller 44; col. 5, lines 53-59; col. 8, lines 55-59] and the actuation element [vibration device 28 having an acoustic wave generator 124 controlled by a signal, col. 6, lines 8-9 and 32-44; col. 14, lines 27-40], wherein the controller adjusts a temperature of the heating element in response to characteristics of the material [temperature raised above melting point of solder base on the melting point of solder material, col. 5, lines 53-59; col 6, lines 21-28; col. 8, lines 55-59], further wherein the controller adjusts a frequency of the actuation element in response to deposition specifications [col. 3, line 57-col. 4, line 10; col. 6, lines 32-40; col 14, lines 27-40]; and
a pressurizing element to apply pressure to the material [gas delivery system 34 pressurized chamber 106 containing solder material 108, Fig. 1 and corresponding text; col. 3, lines 10-13; col. 5, lines 48-51], wherein the controller configured to selectively adjust the heating element, actuation element, and pressurizing element based on a deposition resolution and speed [temperature raised above melting point of solder base on the melting point of solder material, col. 5, lines 53-59; col 6, lines 21-28; col. 8, lines 55-59; vibration device 28 having an 

As to claim 2, Pham-Van-Diep teaches the invention as claimed including wherein the actuation element is selected from a group comprising: piezoelectric, pneumatic, sonic, ultrasonic, thermal and acoustic [pressure wave generator being piezoelectric device and/or acoustic wave generator 124, Fig 5; col 6, lines 6-14 and 32-40].

As to claim 4, Pham-Van-Diep teaches the invention as claimed including, further comprising:
a material supply chamber for holding a material [material chamber/reservoir 106 disposed in cartridge 24 holding solder material 108; Figs. 4-5; col. 5, lines 1-7]; and
a pressurizing element in communication with the material supply chamber to provide pressure to move the material through the deposition nozzle [gas delivery system 34 pressurized chamber 106 to push solder material 108 out of the cartridge 24; Fig. 1 and corresponding text; col. 3, lines 10-13; col. 5, lines 48-51];
wherein the controller is configured to adjust the pressurizing element based on characteristics of the material [controller controls the flow of gas using regulators to control gas sufficient pressure in pressurizing the pressurized chamber 106 to push solder material 108 out of the cartridge 24; Fig. 1 and corresponding text; col. 3, lines 10-20; col. 5, lines 48-51].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham-Van-Diep as applied to claim 1 above view of US Patent 7,438,840 to Ickinger.

Ickinger was cited in applicant’s IDS filed on 2/28/19.

As to claim 3, Pham-Van-Diep does not specifically teach a nozzle needle in communication with the actuation element to selectably restrict the material from flowing through the nozzle tip.  However, Pham-Van-Diep discloses a wave isolation tube 130 [Figs. 5 and 7] in communication with the actuation element 28 to selectably restrict/permit the material from flowing as droplets through the nozzle tip [col. 6, lines 3-15].
Furthermore, lckinger discloses a deposition system [Fig. 47; col. 15, lines 28-33] including a nozzle needle 81 that actuates relative to a nozzle tip [Figs. 47 and 49; col 15, lines 28-49] and actuated by a piezo-hydraulic servo [col. 15, lines 35-37], the material being supplied by a channel 89 [Fig. 47; col. 15, line 38].  It would have been obvious to a person with ordinary .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham-Van-Diep as applied to claims 1 and 4 above view of US PG Pub. 20090045551 to Suetsugu et al. (hereinafter Suetsugu).
Suetsugu was cited in applicant’s IDS filed on 2/28/19.

As to claim 5, Pham-Van-Diep does not specifically teach wherein the pressurizing element is configured to provide pressure to the material to decrease a viscosity of the material, allowing the actuation element to atomize the material more easily.  However, Pham-Van-Diep discloses inducing pressure wave to cause material to break apart controllably upon release by an orifice [col. 6, lines 6-14 and 58-61].  Furthermore, Suetsugu discloses a system including a hopper 113 for supplying material to a cylinder 111, the material being melted by a heater 116 and the cylinder 111 being provided with an ultrasonic vibration apparatus 31, the cylinder 111 connecting to a nozzle 23 portion of mold 12 [Figs. 1-2; paragraphs  31-32 and 44], the system configured to controlling of pressure of a material in order to control (i.e. increase and decrease) the viscosity of the material [paragraphs 40-41], the controlling of pressure allowing the ultrasonic vibration to efficiently break and disperse the material [paragraphs 46-48]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pham-Van-Diep to include the adjusting of pressure to adjust the viscosity 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/ Primary Examiner, Art Unit 2199